In a proceeding pursuant to CPLR article 75 to stay arbitration of an uninsured motorist claim, the petitioner appeals from a judgment of the Supreme Court, Nassau County (Christ, J.), dated October 6, 1989, which, after a hearing, dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
The evidence adduced at the hearing was sufficient to establish that the bill sent to the insured strictly complied with the billing procedures set forth by rules of New York Automobile Insurance Plan § 14 (E) (2) (cf., Matter of Home Indem. Co. v Scricca, 147 AD2d 697; Eveready Ins. Co. v Mitchell, 133 AD2d 210). As the petitioner conceded that the cancellation notice met the requirements of Vehicle and Traffic Law § 313, and the mailing thereof was duly established, the hearing court properly dismissed the proceeding to stay arbitration. Brown, J. P., Kunzeman, Sullivan and Balletta, JJ., concur.